                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


MONTEGO MCCLURE,
ADC #145695                                                                      PLAINTIFF

v.                                   4:20-cv-00147-JM-JJV

JOSEPH BIVENS, Lieutenant,
Varner Unit Super Max, ADC                                                     DEFENDANT


                                            JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITHOUT

PREJUDICE, and this case is CLOSED. It is certified that an in forma pauperis appeal from this

Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 3rd day of April, 2020.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
